DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not teach: 
wherein the battery system (13) is connected with a AC/DC converter (12) of the vehicle, the AC/DC converter (12) includes a DC terminal (DC) and an AC terminal (AC), the DC terminal (DC) is connected with the first output terminal (Out 1) of the battery system (13) and the AC terminal (AC) is connected to a motor generator (11) of the vehicle cooperating with the power supply module (10), so as to form a first output (ii), wherein the second output terminal (Out 2) is connected to a power supply distribution center (17) of the vehicle, so as to form a second output (i2), and wherein the battery system (13) is configured as a lead-carbon battery group.

Regarding claim 10, prior art does not teach: 
the battery system connected with an AC/DC converter of the vehicle, the AC/DC converter including a DC terminal (DC) and an AC terminal (AC), the DC terminal being connected with the first output terminal of the battery system and the AC terminal being connected to a motor 

Regarding claim 13, prior art does not teach: 
the battery system (13) configured as a lead-carbon battery group, a first output terminal (Out 1) and a second output terminal (Out 2); - connecting the power supply module (10) for a vehicle to a AC/DC converter (12) and a motor generator (11) cooperating with the power supply module (10), wherein the AC/DC converter (12) includes a DC terminal (DC) and an AC terminal (AC); - connecting the DC terminal (DC) to the first output terminal (Out 1) and the AC terminal (AC) to the motor generator (11), so as to form a first output (ii); - connecting the second output terminal (Out 2) to a power supply distribution center (17) of the vehicle, so as to form a second output (i2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836